Name: Commission Regulation (EU) NoÃ 912/2013 of 23Ã September 2013 implementing Regulation (EC) NoÃ 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on education and training systems Text with EEA relevance
 Type: Regulation
 Subject Matter: organisation of teaching;  information technology and data processing;  communications;  education;  employment;  economic analysis
 Date Published: nan

 24.9.2013 EN Official Journal of the European Union L 252/5 COMMISSION REGULATION (EU) No 912/2013 of 23 September 2013 implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on education and training systems (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 452/2008 of the European Parliament and of the Council of 23 April 2008 concerning the production and development of statistics on education and lifelong learning (1), and in particular Article 6(1) thereof, Whereas: (1) Regulation (EC) No 452/2008 establishes a common framework for the systematic production of European statistics in the field of education and lifelong learning in three specified domains to be implemented by statistical actions. (2) It is necessary to adopt measures to implement individual statistical actions for the production of statistics on education and training systems as covered by Domain 1 in Regulation (EC) No 452/2008. (3) When producing and disseminating European statistics on education and training systems, the national and Union statistical authorities should take account of the principles set out in the European Statistics Code of Practice endorsed by the European Statistical System Committee in September 2011. (4) Implementing measures for the production of statistics on education and training systems should take account of the potential burden on educational institutions and individuals and of the latest agreement between the Unesco Institute for Statistics (UIS), the Organisation for Economic Cooperation and Development (OECD) and the Commission (Eurostat) on concepts, definitions, data processing, periodicity and deadlines for transmitting results. (5) The United Nations Educational, Scientific and Cultural Organisation (Unesco) has revised the version of the International Standard Classification of Education (ISCED) used hitherto (ISCED 1997) with the objective of ensuring consistency with developments in the policies and structures of education and training. (6) The international comparability of educational statistics requires that the Member States and the Union institutions use classifications of education which are compatible with the revised International Standard Classification of Education ISCED 2011 (hereinafter referred to as ISCED 2011), as adopted by the Unesco Member States at their 36th General Conference in November 2011. (7) Data collection from administrative and other sources on student mobility at all cycles of study should be improved, in order to monitor progress and identify challenges, as well as to contribute to evidence-based policy making. (8) Commission Regulation (EU) No 88/2011 of 2 February 2011 implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on education and training systems (2) should be repealed. (9) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down rules for the implementation of Regulation (EC) No 452/2008 as regards the collection, transmission and processing of statistical data in Domain 1 on education and training systems. Article 2 Subjects covered and their characteristics The selection and specification of subjects to be covered by Domain 1 on education and training systems, as well as the detailed list of their characteristics and breakdowns, shall be as set out in Annex I. Article 3 Reference periods and transmission of results 1. Data on enrolments, entrants and personnel shall refer to the school/academic year as defined nationally (year t/t+1). Annual data on enrolments, entrants and personnel shall be transmitted annually to the Commission (Eurostat) by 30 September in year t+2. The first data transmission in September 2014 shall refer to the school/academic year 2012/2013 as defined nationally. 2. Graduates shall refer to the school/academic year as defined nationally (year t/t+1) or the calendar year (year t+1). Annual data on graduates shall be transmitted annually to the Commission (Eurostat) by 30 November in year t+2. 3. The first transmission of data on graduates (except data on graduates who have had a credit mobility stay throughout the cycle of study) shall be submitted in November 2014 and shall refer to the school/academic year 2012/2013 as defined nationally or the calendar year 2013. 4. The first transmission of data on graduates who have had a credit mobility stay throughout the cycle of study shall be submitted in November 2017 and shall refer to the school/academic year 2015/2016 as defined nationally or the calendar year 2016. 5. Mobile students/graduates, regardless their citizenship, shall be defined by their country of origin (preference to prior education, vs. residence, vs. citizenship). Before 2016, data on mobile students/graduates shall be provided using the national definition of country of origin. Starting in 2016, the definition of country of origin to be used shall be the country where the upper secondary diploma was awarded or the best national estimate. 6. Education expenditure data shall refer to the financial year of the Member State as defined nationally (year t). Annual data on education expenditure and number of students with coverage adjusted to statistics on education expenditure shall be transmitted annually to the Commission (Eurostat) by 30 November in year t+2. The first data transmission in November 2014 shall refer to the 2012 financial year. Article 4 Data quality requirements and quality reporting framework 1. Data quality requirements and standard quality reports on education and training systems shall be as set out in Annex II. 2. Member States shall transmit to the Commission (Eurostat) the standard quality report in line with the requirements set out in Annex II every year. The standard quality reports shall be transmitted together with the ISCED integrated mapping of national programmes and qualifications using the template supplied by the Commission (Eurostat). The first report shall refer to the 2014 data collection year (school/academic year 2012/2013). The quality report concerning the reference periods laid down in Article 3 shall be transmitted to the Commission by 31 January in year t+3. 3. Member States shall acquire the necessary data using a combination of different sources such as sample surveys, administrative data sources and other data sources. 4. Member States shall provide the Commission (Eurostat) with information on the methods and the quality of the data from the sources used other than sample surveys and administrative data sources as referred to in paragraph 3. Article 5 Repeal Regulation (EU) No 88/2011 is repealed. Article 6 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 4.6.2008, p. 227. (2) OJ L 29, 3.2.2011, p. 5. ANNEX I Subjects covered, detailed list of characteristics and their breakdowns Data to be transmitted by ISCED level shall refer to ISCED 2011. The distinction between academic and professional orientations (ISCED 6 and 7 at the 2-digit level of detail), which was not precisely defined in ISCED 2011 as adopted by the Unesco Member States at their 36th General Conference in November 2011, shall be made in accordance with the detailed guidelines for the Unesco/OECD/Eurostat data collection on education systems. Data to be transmitted by fields of education shall refer to the Fields of education and training manual, version of 1999 and to the ISCED Fields of education and training classification starting with the reference school/academic year that follows the adoption of the last revised version of this classification. Data on enrolments  Number of students enrolled by ISCED levels 0 to 8 (ISCED 0 and 2: 2-digit level of detail; ISCED 1: 1-digit level of detail; ISCED 3 to 7: 3-digit level of detail; ISCED 8: 1-digit level of detail), type of institution (public, private), intensity of participation (full-time, part time, full-time equivalent) and sex. Transmission of data for ISCED 01 is optional,  number of students enrolled by ISCED level 0 to 8 (ISCED 0 and 2 to 5: 2-digit level of detail; ISCED 1 and 6 to 8: 1-digit level of detail), sex and age. Transmission of data for ISCED 01 is optional. Transmission of data for ISCED 6 and 7 at the 2-digit level of detail is optional,  number of students enrolled by ISCED levels 3 to 8 (ISCED levels 3 and 4: vocational only; ISCED 5: 2-digit level of detail, ISCED levels 6 to 8: 1-digit level of detail), field of education (3rd level of detail) and sex. Transmission of data for ISCED 6 and 7 at the 2-digit level of detail is optional,  number of students enrolled in combined school and work-based programmes by ISCED levels 3 to 5, vocational only, type of institution (public, private), intensity of participation (full-time, part time, full-time equivalent) and sex,  number of students enrolled by ISCED levels 0 to 8 (ISCED 0 and 2 to 5: 2-digit level of detail; ISCED 1 and 6 to 8: 1-digit level of detail), NUTS2 (1) regions and sex. Transmission of data for ISCED 01 is optional,  number of students enrolled in ISCED levels 0 to 8 aggregated, by NUTS2 (1) regions, sex and age,  number of students enrolled by ISCED levels 1 to 3 (ISCED 1 and 2: 1-digit level of detail; ISCED 3: 2-digit level of detail) and modern foreign language studied,  number of students enrolled by ISCED levels 1 to 3 (ISCED 1 and 2: 1-digit level of detail; ISCED 3: 2-digit level of detail) and number of modern foreign languages studied. Data on entrants  Number of new entrants, by ISCED levels 3 to 8 (ISCED 3 to 5: 2-digit level of detail; ISCED 6 to 8: 1-digit level of detail), sex and age. Transmission of data for ISCED 6 and 7 at the 2-digit level of detail is optional,  number of new entrants, by ISCED levels 3 to 8 (ISCED levels 3 and 4: vocational only; ISCED 5: 2-digit level of detail; ISCED 6 to 8: 1-digit level of detail), sex and field of education (2nd level of detail). Transmission of data for ISCED 6 and 7 at the 2-digit level of detail is optional. Data on student mobility  Number of mobile students enrolled, by ISCED levels 5 to 8 (1-digit level of detail), field of education (3rd level of detail) and sex,  number of mobile students enrolled, by ISCED levels 5 to 8 (1-digit level of detail), country of origin and sex,  number of degree mobile graduates, by ISCED levels 5 to 8 (1-digit level of detail), country of origin and sex. Transmission of data for ISCED 5 at the 2-digit level of detail is optional,  number of graduates who have had a credit mobility stay of a minimum duration of three months throughout the cycle of study, by ISCED levels 5 to 8 (1-digit level of detail) and type of mobility scheme (EU programmes, other international/national programmes, other programmes). Transmission of data for ISCED 5 at the 2-digit level of detail is optional. Transmission of data for a further breakdown by type of mobility (study period, work placement) is optional,  number of graduates who have had a credit mobility stay of a minimum duration of three months throughout the cycle of study, by ISCED levels 5 to 8 (1-digit level of detail) and country of destination. Transmission of data for ISCED 5 at the 2-digit level of detail is optional. Transmission of data for a further breakdown by type of mobility (study period, work placement) is optional,  optional transmission of data on number of graduates who have had a credit mobility stay of a duration shorter than three months throughout the cycle of study, by ISCED levels 5 to 8 (ISCED 5: 2-digit level of detail; ISCED 6 to 8: 1-digit level of detail), country of destination and type of mobility (study period, work placement). Data on graduates  Number of graduates, by ISCED levels 3 to 8 (ISCED 3 to 7: 3-digit level of detail; ISCED 8: 1-digit level of detail), sex and age,  number of graduates, by ISCED levels 3 to 8 (ISCED levels 3 and 4: vocational only; ISCED 5: 2-digit level of detail; ISCED 6 to 8: 1-digit level of detail), field of education (3rd level of detail) and sex. Transmission of data for ISCED 6 and 7 at the 2-digit level of detail is optional. Data on personnel Data on classroom teachers shall be provided by ISCED levels 0 to 4 with the following breakdown: ISCED 0: 2-digit level of detail; ISCED 1 and 2: 1-digit level of detail; ISCED 3 and 4: 2-digit level of detail. Data on academic staff shall be provided for ISCED levels 5 to 8 aggregated. Transmission of data for ISCED 01 is optional. Transmission of data for ISCED levels 5 to 8 aggregated academic and ISCED levels 5 to 8 aggregated professional is optional:  number of classroom teachers (by ISCED levels 0 to 4) and academic staff, by sex and age group,  number of classroom teachers (by ISCED levels 0 to 4) and academic staff, by type of institution (public, private), employment status (full-time, part time, full-time equivalent) and sex,  number of students enrolled adjusted to data on education personnel, by ISCED levels 0 to 8 (ISCED 0, 3 and 4: 2-digit level of detail; ISCED 1 and 2: 1-digit level of detail; ISCED 5 to 8 aggregated), type of institution (public, private) and intensity of participation (full-time, part time, full-time equivalent). Transmission of data for ISCED 01 is optional. Transmission of data for ISCED levels 5 to 8 aggregated academic and ISCED levels 5 to 8 aggregated professional is optional,  optional transmission of data on the number of school-level management personnel by ISCED levels 0 to 3 (1-digit level of detail), employment status (full-time, part-time, full-time equivalent) and sex. Data on education expenditure and number of students with coverage adjusted to education expenditure Data on education expenditure and the number of students with coverage adjusted to statistics on education expenditure, shall be provided for ISCED levels 0 to 8 in accordance with the following breakdown: ISCED 0: 2-digit level of detail (ISCED 01, optional); ISCED 1 and ISCED 2: 1-digit level of detail; ISCED 3-4 aggregated at 2-digit level of detail (general, vocational); ISCED 5: 1-digit level of detail; ISCED 6 to 8 aggregated. Transmission of data for ISCED levels 5 to 8 aggregated academic and ISCED levels 5 to 8 aggregated professional is optional. For all data on education expenditure, there is an optional breakdown of the private institutions into government dependent private and independent private institutions. R & D expenditure applies only to tertiary education:  education expenditure by ISCED level, source and type of transaction:  sources of expenditure: government expenditure (central, regional and local), funds from international agencies and other foreign sources, expenditure of households and expenditure of other private entities,  types of transaction for government expenditure: direct expenditure for public institutions, direct expenditure for private institutions, total direct expenditure for all types of educational institutions (of which: direct expenditure designated for capital, for ancillary services and for R & D activities), transfers to regional governments (net), transfers to local governments (net), scholarships and other grants to students/households, student loans, transfers and payments to other private entities,  types of transaction for funds from international agencies and other foreign sources: international payments direct to all types of institutions (of which: payments for R & D expenditure), transfers from international sources to all levels of government; optional: international payments direct to public institutions, international payments direct to private institutions, transfers from international sources to central government, to regional governments and to local governments,  types of transaction for expenditure of households: payments to public institutions (net), payments to private institutions (net), payments for educational goods and services other than to educational institutions; optional: fees paid to institutions for ancillary services, payments on goods requested directly or indirectly by educational institutions, payments on goods not directly needed for participation, payments for private tutoring,  types of transaction for expenditure of other private entities: payments to public institutions, payments to private institutions, payments to all types of institutions (of which: payments to other private entities for R & D expenditure), scholarships and other grants to students/households, student loans; optional: payments of private enterprises for specified educational activities, fees paid to institutions for ancillary services,  education expenditure by ISCED level, nature and resource category. Nature of expenditure: expenditure in public institutions and expenditure in private institutions. Resource categories: current expenditure for compensation of personnel, other current expenditure, capital expenditure, adjustments for changes in fund balances, expenditure for ancillary services, expenditure for R & D activities. There is an optional breakdown of current expenditure for compensation of personnel: teachers, other pedagogical, administrative, professional and support personnel, salaries, expenditure for retirement, other non-salary compensation,  number of students with coverage adjusted to statistics on education expenditure by ISCED level, type of institution and intensity of participation. Types of institution: public institutions and private institutions. Intensity of participation: full-time, part-time, full-time equivalent. (1) NUTS level 2 for all countries except for Germany and the United Kingdom (NUTS level 1). ANNEX II Data quality requirements and standard quality reporting Data quality requirements The data quality requirements for data on education and training systems refer to the ESS (1) quality standard covering relevance, accuracy, timeliness and punctuality, accessibility and clarity, comparability, and coherence. In particular, the data shall comply with the definitions and concepts as stated in the detailed guidelines for the Unesco/OECD/Eurostat data collection on education systems. Standard data quality report Every year, the Commission (Eurostat) shall supply Member States three months in advance of the transmission deadline referred to in Article 4(2) with the standard annual quality report, partially pre-filled with information already available to the Commission (Eurostat). Member States shall supply the Commission (Eurostat) with the completed quality report referred to in Article 4(2). The standard data quality report shall document compliance with the dimensions of relevance, accuracy, timeliness and punctuality, accessibility and clarity, comparability, and coherence. In particular, the data quality report shall document compliance with the definitions and concepts as stated in the detailed guidelines for the Unesco/OECD/Eurostat data collection on education systems. Deviations from the definitions and concepts as stated in the detailed guidelines for the Unesco/OECD/Eurostat data collection on education systems shall be documented and explained, and if possible quantified. In particular, Member States shall provide a description of sources used at the level of variables as described in Annex I, and the use of estimates and revisions shall be clearly identified at the level of tables and breakdowns. (1) European Statistical System.